Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 1 of 7 PagelD: 3848

ReedSmith

Driving progress
through partnership

Reed Smith LLP

Suite 3100
Shannon E. McClure Three Logan Square
Direct Phone: +1 215 851 8226 1717 Arch Street
Email: smcclure@reedsmith.com Philadelphia, PA 19103

reedsmith.com

May 24, 2019

VIA ECF

The Honorable Katharine S. Hayden, U.S.D.J.
United States District Court
Frank R. Lautenberg U.S. P.O. & Courthouse
2 Federal Square, Room 311
Newark, New Jersey 07102

The Honorable Cathy L. Waldor, U.S.M.J.

Martin Luther King, Jr. Federal Bldg &Courthouse
50 Walnut Street, Room 4040

Newark, New Jersey 07102

Re: In Re Allergan Generic Drug Pricing Securities Litigation
Civil Action No.: 2:16-cv-09449

Dear Judge Hayden and Judge Waldor:

Defendants write in response to Lead Plaintiffs’ May 17, 2019 letter (“Letter”), which addresses
(i) the complaint filed by several State Attorneys General on May 10, 2019 (the “AG Complaint”), (11)
certain allegations contained in the TIAA Opt-Out Action, and (iii) the recent decision in Utesch v. Lannett
Company, Inc., 2019 WL 2136467 (E.D. Pa. May 15, 2019) (“Lannett IP’). As explained below, none of
these updates impact the pending motion to dismiss or warrants giving Plaintiffs leave to amend to file a
fourth complaint in this action.

A. The May 2019 AG Complaint Allegations Do Not Cure the Deficiencies in Plaintiffs’
Complaint

Plaintiffs ask this Court to deny Allergan’s pending Motion to Dismiss by relying on allegations
in the AG Complaint. But it is “axiomatic” that Plaintiffs cannot defeat a motion to dismiss by asking the
Court to consider allegations not contained in their own Complaint. Commw. of Pa. ex. rel Zimmerman
v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“the complaint may not be amended by the briefs in
opposition to a motion to dismiss”) (internal quotation marks omitted). Nor should Plaintiffs be permitted
to formally amend their Complaint—thus creating the fourth complaint in this action. As demonstrated
below, any amendment incorporating allegations from the AG Complaint would fail to cure the defects in
Plaintiffs’ claims and would therefore be futile. City of Cambridge Ret. Sys. v. Altisource Asset Mgmt.
Corp, 908 F.3d 872, 878 (3d Cir. 2018) (“Leave to amend is properly denied if amendment would be

ABU DHABI ¢ ATHENS ¢ AUSTIN ¢ BEIJING ¢ CENTURY CITY ¢ CHICAGO ¢ DALLAS ¢ DUBAI ¢ FRANKFURT ¢ HONG KONG ¢ HOUSTON ¢ KAZAKHSTAN ¢ LONDON ¢ LOS ANGELES ¢ MIAMI ¢ MUNICH
NEW YORK ¢ PARIS # PHILADELPHIA ¢ PITTSBURGH ¢ PRINCETON ¢ RICHMOND ¢ SAN FRANCISCO ¢ SHANGHAI ¢ SILICON VALLEY ¢ SINGAPORE ¢ TYSONS ¢ WASHINGTON, D.C. ¢ WILMINGTON
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 2 of 7 PagelD: 3849
The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019
Page 2

futile, i.e., if the proposed complaint could not withstand a renewed motion to dismiss.”) (internal
quotation marks omitted).

The most fundamental reason that Plaintiffs cannot rely on the AG Complaint to cure the defects
in their SAC is because the AG Complaint asserts antitrust claims, not the securities fraud claims at issue
here. As Allergan has previously argued (Dkt. Nos. 87-1, 96), those are different types of claims with
different elements, and Plaintiffs cannot simply convert one into the other. Indeed, even confirmed
antitrust violations—as opposed to the alleged violations in the AG Complaint—are not sufficient to
establish a securities fraud claim. See, e.g., City of Roseville Employees’ Ret. Sys. v. Horizon Lines, Inc.,
442 F. App’x 672, 676-77 (3d Cir. 2011) (affirming dismissal for lack of scienter despite fact that, unlike
here, employees pleaded guilty to price-fixing that, unlike here, “affected a substantial portion of
[defendant’s] business”). As in Horizon, the alleged antitrust violations that Plaintiffs wish to rely on here
do not make out the elements of a securities fraud claim.

First, as Defendants demonstrated in prior briefing, Plaintiffs’ original allegations failed to support
a strong inference of scienter because they gave no indication that the Individual Defendants were
involved in or aware of the alleged price-fixing. Br. 28-35. Plaintiffs argue that the AG Complaint fills
that gap by naming Marc Falkin and Richard Rogerson as defendants and alleging that they engaged in
anticompetitive behavior. But neither Falkin nor Rogerson are Individual Defendants in this Action.
Moreover, neither Falkin nor Rogerson are alleged to have made any purportedly false statements to
investors. Thus, allegations against them in an antitrust action add nothing to Plaintiffs’ scienter
allegations here, but, at most, implicate the Individual Defendants’ indirect subordinates in wrongdoing.!
The Third Circuit has rejected securities fraud claims even where a defendant’s direct subordinates have
pleaded guilty to price-fixing and implicated their superiors. Horizon, 442 F. App’x at 675 & n.5.

To the extent the AG Complaint is at all relevant, it is because the Attorneys General chose not to
assert claims against any of the Individual Defendants in this action. Thus, the only inference the AG
Complaint supports is that the Individual Defendants were not engaged in price-fixing, which undermines
any inference of scienter. See id. at 675, n.5 (discounting allegation that individual defendants acted in
coordination with persons who pleaded guilty because the government did not charge any of the individual
defendants with a crime). If anything, the AG Complaint adds credence to Plaintiffs’ own admissions that
persons other than the Individual Defendants were responsible for the generics pricing (SAC {ff 85-86).
The AG Complaint not only fails to support an inference of scienter, it contradicts it. Fleming v. Impax
Labs. Inc., 2018 WL 4616291, at *4 (N.D. Cal. Sept. 7, 2018) (finding lack of scienter where complaint
“expressly attributes actual pricing activity to Impax’s ‘generics team’—not to its senior officials”).

 

' Plaintiffs suggest that the May 2019 AG Complaint also implicated “A.B.,” who they believe
“upon information and belief’ is Andrew Boyer, a non-Defendant Plaintiffs allege was responsible for
Actavis’s generics pricing. (Letter at 4-5.) However, the May 2019 AG Complaint does not allege that
“A.B.” entered into any price-fixing agreements, and the Attorneys General chose not to name him as a
defendant, which warrants an inference that he was not involved in any alleged price-fixing. In any event,
even if Plaintiffs had a basis to implicate “A.B.” in price fixing, his knowledge could not be imputed to
the Individual Defendants. Horizon, 442 F. App’x at 676-77.
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 3 of 7 PagelD: 3850

The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019

Page 3

Second, Plaintiffs suggest that allegations in the AG Complaint regarding price increases for
Propranolol and six other drugs—which are not named in the SAC—cure the deficiencies in the SAC
allegations of an underlying price-fixing conspiracy.? But the same deficiency Allergan identified
previously still persists: Plaintiffs cannot rely on unadjudicated allegations from another action. (Br. 23.)
Moreover, even ignoring that Plaintiffs are not entitled to copy and paste allegations from another
complaint, the allegations in the AG Complaint regarding Propranolol do not square with Plaintiffs’
allegations regarding that drug in this action. Specifically, the SAC alleges that Propranolol was sold by
Actavis, Heritage, Impax and Mylan (SAC {ff 107-24), whereas the AG Complaint, as described by
Plaintiffs, “details how Allergan’s Falkin .. . engaged in extensive communications with Teva just prior
to and during coordinated increases in the price of Propranolol” (Letter at 2). In other words, the AG
Complaint describes a price-fixing conspiracy headed by a company, Teva, that the SAC does not even
name as one of the companies that sold the subject drug.

Third, Defendants demonstrated that Defendants’ general statements about the pharmaceutical
industry could not have been rendered misleading by the alleged price-fixing because any such misconduct
affected an immaterial portion of Allergan’s revenues. (Br. 16-20.) Here, again, there is nothing in the
AG Complaint that cures that deficiency. The AG Complaint only alleges price increases on six new
drugs. Thus, between the SAC and the AG Complaint, there are 10 drugs whose prices were allegedly
raised. That is less than 2 percent of Allergan’s total generic drug products. (See Br. 17.) In addition,
although the revenues from these six drugs is not alleged in the AG Complaint, none of the newly-
identified six drugs are listed as a “key product” by Allergan in its financial reports, and certain of the
“key products” actually alleged in the SAC had total revenues as low as $16 million over a three-year
period. See SAC J 160. Thus, even assuming these drugs had similar revenues as certain “key
products”—which is unlikely since they are not “key products”—any purported price-fixing still could
not render any of the affirmative statements materially misleading.

Fourth, none of the allegations in the AG Complaint are relevant to loss causation, and Plaintiffs
do not claim otherwise. As Defendants demonstrated, the SAC failed to adequately allege loss causation
because it relies solely on Allergan’s disclosure of a subpoena and a November 2017 news article that
indicated that someone under investigation by the DOJ might be charged by the end of the year. (Br. 35-
36.) Neither event is a valid loss causation event, and both events occurred after Allergan had already
announced the sale of its entire generics business. The AG Complaint does not speak to this issue at all,
and Plaintiffs cannot rely on it to cure this deficiency in their SAC.

Finally, Plaintiffs contend that the AG Complaint includes allegations that would support a claim
that persons at Actavis were engaged in a “market allocation” scheme, rather than the price fixing scheme
Plaintiffs alleged in their SAC. Asa threshold matter, any effort by Plaintiffs to shift to this claim is time-
barred. Plaintiffs admit this is a “new” and “independent” theory (Letter at 3); as such, it does not relate

 

2 Plaintiffs highlighted that the AG Complaint purportedly “details direct evidence of Allergan’s
collusive conduct with respect to 21 additional drugs that were not identified in the SAC.” (Letter at 2
(emphasis in original).) But Plaintiffs concede that the May 2019 AG Complaint only alleges price
increases for six of these 21 drugs. Jd. at 3. The supposed conspiracy for the drugs without price increases
fail because they could not have an impact on Allergan’s financials.
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 4 of 7 PagelD: 3851
The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019
Page 4

back to the original complaint, the First Amended Complaint, or the Second Amended Complaint. See,
e.g., Meijer, Inc. y. Biovail Corp., 533 F.3d 857, 866 (D.C. Cir. 2008) (amended complaint does not relate
back where new theory of antitrust liability added). Leaving aside the fact that this new theory is untimely,
it also is inconsistent with Plaintiffs’ allegations. For example, far from agreeing on a set allocation of
market share, Plaintiffs’ allegations show significant changes in market share from year-to-year in the
Propranolol market. SAC { 120.

B. Corporate Scienter Doctrine Is Inapplicable

Plaintiffs attempt to deal with the fact that the AG Complaint does not implicate any Individual
Defendant by renewing their earlier argument that the “corporate scienter” doctrine should apply. (Letter
at 4-5.) As Plaintiffs concede, however, the corporate scienter doctrine has never been endorsed by the
Third Circuit. Jd. Recently, the Third Circuit ruled that the doctrine’s viability was not even worthy of
consideration in a case involving a massive financial restatement, an admission of material weaknesses in
financial reporting, resignations of individual defendants, and large stock sales by individual defendants.
In re Hertz Glob. Holdings Inc, 905 F.3d 106, 116 (3d Cir. 2018). Notably, the Third Circuit has called
allegations of price-fixing by subordinates of individual defendants a “far cry” from the circumstances
that would warrant the invocation of the corporate scienter doctrine, even in a case, unlike this one, where
the subordinates pleaded guilty to price-fixing. Horizon, 442 F. App’x at 676-77; see also Rahman v. Kid
Brands, Inc., 736 F.3d 237, 244 (3d Cir. 2013) (consideration of corporate scienter doctrine not warranted
where company’s subsidiary regularly engaged in illegal re-labelling at factory that was toured by the
company’s CEO and CFO).

Plaintiffs try to escape this holding in Horizon by relying on the District Court decision in Jn re
Cognizant Tech. Sols. Corp. Sec. Litig., 2018 WL 3772675, at *33 (D.N.J. Aug. 8, 2018) to argue that
Horizon only applies where there are allegations that the wrongdoing was done by “rogue employees.”
Having served as class counsel in Horizon, however, Plaintiffs’ counsel here is aware that the plaintiffs in
Horizon alleged that the Horizon employees who pleaded guilty to price-fixing made explicit statements
at their criminal sentencing “implicat[ing] the other individual defendants as conspirators in the price-
fixing scheme.” City of Roseville Employees’ Ret. Sys. v. Horizon Lines, Inc., 713 F. Supp. 2d 378, 397
(D. Del. 2010), aff'd, 442 F. App’x 672 (3d Cir. 2011). The Cognizant court’s reference to “rogue
employees” was simply to the fact that—despite the Horizon plaintiffs’ allegations—the inference that the
guilty employees were “rogue” was stronger than the inference that they involved the individual
defendants. Cognizant, 2018 WL 3772675, at *27. Here, in contrast to Horizon where there were
allegations that the guilty employees implicated their superiors, there are no allegations that Rogerson or
Falkin, or anyone else, has implicated any of the Individual Defendants in price fixing, and thus dismissal
is certainly warranted.

Further, even if Horizon was somehow inapposite—it is not—the Cognizant decision itself
demonstrates why the corporate scienter doctrine is inapplicable here. There, Judge Walls “emphasize[d]
that corporations may not be held liable for the knowledge of every employee, or even every member of
senior management.” Cognizant, 2018 WL 3772675, at *34. Instead, there needs to be “circumstantial
evidence creating a strong inference that someone involved in the making of the misstatement was aware
of its falsity.” Id. (emphasis added). There, the Court ruled that the Plaintiffs had adequately alleged that
the company’s president was engaged in wrongdoing and that it was likely that the president “participated
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 5 of 7 PagelD: 3852
The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019
Page 5

in the preparation of financial statements.” Jd. In contrast to a company president, Rogerson and Falkin
are multiple levels lower in the organization than those individuals responsible for the company’s financial
statements.? Therefore, their knowledge does not give rise to a strong inference that someone involved in
making the alleged misstatement would have been aware of any falsity.

C. The TIAA Allegations Undermine Plaintiffs’ Claim

Plaintiffs argue they can meet their burden on scienter based on allegations, attributed to a
confidential witness in the TIAA Opt-Out Action, that Individual Defendants Bisaro and Olafsson
attended pricing meetings. That argument fails for multiple reasons. As a preliminary matter, these
allegations were included in the TIAA complaint when it was publicly filed on November 3, 2017—weeks
before Plaintiffs filed their SAC, which copied other allegations from the TIAA complaint. Plaintiffs
should not be permitted to return to that complaint now to add allegations they were aware of well over a
year ago. Jones v. Brennan, 2019 WL 1615120, at *5 (D.N.J. Apr. 16, 2019) (undue delay is basis for
denying leave to amend); Berger v. Edgewater Steel Co., 911 F.2d 911, 924 (3d Cir. 1990) (affirming
district court’s decision to deny leave to amend where basis for amendment was known for over four
months before leave was sought); In re Merck Mumps Vaccine Antitrust Litig., 2018 WL 1693348, at *3
(E.D. Pa. Apr. 6, 2018) (“delay can also be undue when a party has delayed moving to amend, despite
having known the factual basis for a new claim for many months”).

The allegations from the TIAA complaint, even if Plaintiffs were not too late in asserting them,
would not help Plaintiffs establish scienter. In fact, the allegations undermine scienter. First, the CW
confirms that Boyer, not the Individual Defendants, had authority over “final pricing decisions.” TIAA
Compl. J 104; see Impax, 2018 WL 4616291, at *4 (finding lack of scienter where complaint “expressly
attributes actual pricing activity to Impax’s ‘generics team’—not to its senior officials”).

Second, contrary to Plaintiffs’ suggestion that there were “widespread” price increases that
Defendants should have been aware of, the CW states that “pricing stayed flat for the most part.” TIAA
Compl. { 106. In addition to undermining Plaintiffs’ scienter allegations, this admission also undermines
Plaintiffs’ allegations that statements about pricing in the marketplace were untrue because of supposed
widespread price increases. See, e.g., SAC {211 (alleging statement that Allergan had not “seen much of
a change” in generic drug pricing “despite all the fanfare”).

Third, although the CW attended the pricing meetings, he/she never suggests that the pricing was
impacted by any collusive agreements. See TIAA Compl. ff] 104-106. In fact, he/she explicitly states
that “[a]ll generic pricing was generated using the analytics maintained by Rogerson’s team” and that
he/she “received the pricing models that were used to determine the prices.” Jd. J 104. Similarly, despite
alleging that “there was typically an agenda of who went and what was discussed” at the industry
conferences, there is not a whiff from the CW that price-fixing was ever discussed. Id. ] 105. The logical

 

3 Once again, Plaintiffs attempt to argue that Boyer was also implicated in the May 2019 AG
Complaint. However, as mentioned above, Boyer is not named as a defendant, and, in any case, like
Rogerson and Falkin, he was not as senior as the president in Cognizant and no more senior than the non-
speaker defendants who pleaded guilty in Horizon.
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 6 of 7 PagelD: 3853
The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019
Page 6

inference from this glaring omission is that it was not discussed. Local No. 38 Intern. Broth. of Elec.
Workers Pension Fund v. American Exp. Co., 724 F. Supp. 2d 447, 462 (S.D.N.Y. 2010) (“Indeed, if
‘detailed’ reports were circulated regularly among AMEX’s senior management, CW12 should be able to
identify the names and contents of these documents, or recount specific meetings at which the Individual
Defendants actually received contradictory information.”) (emphasis added).

Attending meetings where price-fixing was not discussed cannot result in an inference that
Defendants were aware of price-fixing based on attendance at those meetings. Jackson v. Halyard Health,
Inc., 2018 WL 1621539, at *9 (S.D.N.Y. Mar. 30, 2018) (finding lack of scienter where complaint did not
“include any specific allegations as to the information actually discussed at the alleged meetings”); Jn re
Marsh & Mclennan Companies, Inc. Sec. Litig., 501 F. Supp. 2d 452, 486 (S.D.N.Y. 2006) (“Notably
absent are allegations that Greenberg attended the meetings in which [the alleged misconduct] was
discussed”). Just the opposite: The fact that there is no allegation that price-fixing was ever discussed at
the pricing meetings—notwithstanding the apparent availability of a confidential informant who attended
those meetings—suggests that, to the extent Falkin and Rogerson engaged in price-fixing, they hid it from
their superiors.

D. The Lannett Decision Is Inapplicable

Plaintiffs rely on the recent decision in Lannett II. But that decision is premised on an entirely
different theory than Plaintiffs have pursued here. By contrast, an earlier decision by the same court
granted a motion to dismiss based on allegations closely analogous to Plaintiffs’ allegations in the SAC.
Utesch v. Lannett Co., Inc., 316 F. Supp. 3d 895, 898 (E.D. Pa. 2018) (“Lannett P’), The second amended
complaint in Lannett alleged, like here, that Defendants failed to disclose that Defendants themselves had
engaged in anti-competitive conduct including price-fixing. Lannett II, 2019 WL 2136467, at *4, Lannett
I granted the motion to dismiss because it found the scienter allegations did not “sive rise to a strong
inference that Defendants acted with fraudulent intent — that is knew or recklessly disregarded that Lannett
was committing antitrust violations — in representing that the market for Generic Drugs was price
competitive or that Lannett had effective internal controls over its financial reporting.” Lannett I, 316 F.
Supp. 3d at 902.

Following dismissal of the second amended complaint, the Lanett plaintiffs filed a third amended
complaint which “d[id] not rely on the theory that Defendants misrepresented their own anticompetitive
conduct. Rather, Plaintiffs’ theory of liability in the Third Amended Complaint is that Defendants misled
investors by stating that price increases were the result of legitimate and competitive market forces, despite
Defendants’ knowledge that the market was being driven by antitrust violations being committed by
Defendants’ competitors.” Lannett II, 2019 WL 2136467, at *4 (emphasis added). In fact, the Court
found that the plaintiffs had waived the theory that “Defendants misrepresented their own anticompetitive
conduct.” Jd. at *4 &n.4. Thus, the Lannett IJ decision has no applicability here where Plaintiffs’
allegations are that Defendants misrepresented their own allegedly anticompetitive conduct. The relevant
decision is Lannett I, which dismissed for lack of scienter.

Lannett II is distinguishable on other grounds as well. For example, the Court found that it was
reasonable to infer that Defendants had knowledge of the pricing on the at-issue drugs because they “made
up as much as 72% of Lannett’s sales.” Lannett II, 2019 WL 2136467, at *9. Here, by contrast, the at-
Case 2:16-cv-09449-KSH-CLW Document 123 Filed 05/24/19 Page 7 of 7 PagelD: 3854
The Honorable Katharine S. Hayden, U.S.D.J.

The Honorable Cathy L. Waldor, U.S.M.J. ReedSmith
May 24, 2019
Page 7

issue drugs make up a small fraction of Allergan’s sales. (Br. 17.) In addition, the court in Lannett I
found loss causation arising out of public disclosures that named a specific drug alleged to have been price
fixed. Id. at *10. None of the purported loss causation events here relate to a specific drug.

Finally, Lannett I distinguished the Ninth Circuit’s decision in Loos v. Immersion Corp., 762 F.3d
880, (9th Cir. 2014), but did not engage with the numerous other authorities similarly holding that the
disclosure of a subpoena cannot establish loss causation. E.g., Sapssov v. Health Mgmt. Assocs., Inc., 608
F. App’x 855, 863 (11th Cir. 2015) (“Revelation of the. . . investigation, including issuance of subpoenas,
does not show any actual wrongdoing and cannot qualify as a corrective disclosure.”); Martin v. GNC
Holdings, Inc., 2017 WL 3974002, at *18 (W.D. Pa. Sept. 8, 2017) (“The Oregon AG Complaint contains
allegations of unproven misconduct, thus it is not a corrective disclosure which revealed GNC’s alleged
fraudulent conduct to the market.”). It also did not engage with the Impax case, which faithfully applied
Loos in dismissing a similar securities class action premised on the nondisclosure of an alleged price-
fixing conspiracy in the generic drug industry. See Impax, 2018 WL 4616291, at *4-5 (dismissing for
lack of loss causation where plaintiffs relied on “disclosures includ[ing] reports that federal prosecutors
might file criminal charges against Impax for unlawfully colluding to fix generic drug prices”).

E. Conclusion
Plaintiffs filed this action nearly three years ago, and they have since amended their complaint
twice. They should not now be permitted to revise their allegations once again by cutting and pasting
from someone else’s antitrust complaint as a means of salvaging their deficient securities fraud claims.
The SAC fails to adequately allege scienter, falsity, and loss causation. And there is nothing in the AG
Complaint that cures any of those defects. The SAC should be dismissed with prejudice.
Respectfully submitted,
/s/ Shannon E. McClure

Shannon McClure
